69 So.3d 292 (2009)
Willie HARDEE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-2528.
District Court of Appeal of Florida, First District.
September 25, 2009.
*293 Rick Sichta and Frank J. Tassone of Tassone & Sichta, LLC, Jacksonville, for Appellant.
Bill McCollum, Attorney General, and Anne C. Conley, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant, Willie Hardee, challenges his conviction for second-degree murder with a weapon. Because the trial court gave the standard jury instruction for the lesser included offense of manslaughter by act, Appellant's conviction for second-degree murder is reversed and the case is remanded for a new trial. Montgomery v. State, ___ So.3d ___, 2009 WL 350624 (Fla. 1st DCA 2009), review granted, State v. Montgomery, 11 So.3d 943 (Fla.2009). All other issues raised on appeal are affirmed without further discussion.
REVERSED and REMANDED.
BARFIELD, DAVIS, and ROBERTS, JJ., concur.